United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1468
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              David Richard Rodish

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                           Submitted: January 13, 2020
                             Filed: February 7, 2020
                                  [Unpublished]
                                 ____________

Before KOBES, BEAM, and MELLOY, Circuit Judges.
                           ____________

PER CURIAM.

     David Rodish pleaded guilty to one count of conspiracy to distribute at least
500 grams of a mixture and substance containing a detectable amount of
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.
The charge followed Rodish’s arrest for his part of a large methamphetamine
distribution conspiracy in the greater Des Moines area dealing with several pounds
of methamphetamine and hundreds of thousands of dollars. The suggested
Guidelines range based on Rodish’s criminal history was 141 to 177 months. At
sentencing, Rodish sought a downward variance to the statutory mandatory minimum
of 120 months and the government sought a sentence of 141 months, the bottom of
the Guidelines range. The district court1 sentenced Rodish to 130 months’
imprisonment.

       On appeal, Rodish challenges the substantive reasonableness of his sentence,
claiming the district court erred in failing to appropriately balance the § 3553(a)
factors in light of certain mitigating factors such as the nature of his prior criminal
convictions (specifically that a majority of his criminal history points were derived
from convictions for driving while barred), his childhood difficulties, his mental
health conditions, and his performance while on pretrial release. These mitigating
factors, according to Rodish, were only given “cursory” consideration by the district
court. He additionally argues the court gave too much weight to the nature and
circumstances of the larger conspiracy generally, rather than the facts surrounding his
offense specifically. We disagree.

       “Our review of the substantive reasonableness of sentences is ‘narrow and
deferential,’ and we have held it is only the ‘unusual case when we reverse a district
court sentence–whether within, above, or below the applicable Guidelines range–as
substantively unreasonable.’” United States v. Saguto, 929 F.3d 519, 525 (8th Cir.
2019) (quoting United States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en
banc)). Upon careful review, we find that nothing in the sentencing court’s colloquy
was cursory, nor do we find support for the contentions advanced on appeal that too
much weight was given to the circumstances of the larger conspiracy at Rodish’s


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                         -2-
sentencing. To the contrary, the district court addressed each § 3553(a) factor; it
directly, and methodically, addressed Rodish’s arguments regarding the mitigating
factors noted above; and appropriately balanced the nature of the entire conspiracy
in light of Rodish’s instant conviction. Indeed, as the district court stated, the below-
Guidelines sentence it imposed reflects these considerations and was sufficient but
not greater than necessary to serve the purposes of sentencing. United States v.
Deering, 762 F.3d 783, 787 (8th Cir. 2014) (“[W]here a district court has sentenced
a defendant below the advisory guidelines range, it is nearly inconceivable that the
court abused its discretion in not varying downward still further.” (alteration in
original)).

       Cognizant of the wide latitude we give the district court in the weight assigned
to the § 3553(a) factors, United States v. Richart, 662 F.3d 1037, 1054 (8th Cir.
2011), we find that the court did not abuse its discretion and Rodish’s below-
Guidelines sentence is not substantively unreasonable. Accordingly, we affirm.
                       ______________________________




                                          -3-